Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendments and remarks filed on 2/14/2022. The amendments to the claims were received and have been entered. 
Claims 1, 3-6, 8-13 and 20 have been amended. Claims 7, 15 and 21 have been canceled. Claims 22-23 are newly added. Claims 1-6, 8-14, 16-20 and 22-23 remain present in this application. 
The claim amendments have overcome the current prior art rejection. The applicants reply has overcome the current prior art rejection.
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	After a telephone interview with the Susan Morse on 01/18/2022, the claims are amended to more clearly recite embodiments as suggested by the Examiner, specific limitation “…on condition that a degree of transparent of an entirety of the display is set to less than a first value and greater than a second value,…, wherein…the at least three regions include a viewing region in which nothing is displayed such that a direct view of the operation part of the patient is unobstructed, a detail region in which an enlarged captured medical image of the operation part of the patient is displayed, and a supplement region in which one of a supplemental captured medical image, different from the enlarged captured medical image, of the operation part of the patient or vital signs of the patient is displayed” was agreed to. The applicant contended in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 3, 2022